Case 21-10205 Doci00 Filed 08/11/21 Page1ofi1

Fill Kates information to erent ml Ee *

Debtor John McDonnell McPherson

 

United States Bar-kruptcy Court for the: © DISTRICT OF ceARYLAND

 

 

Case number 21-10205

(if known)

 

 

 

Official Form 426

Periodic Report Regarding Value, Operations, and Profitability of Entities in Which the Debtor’s Estate Holds a

Substantial or Controlling Interest
12/17

This is the Periodic Report as of _‘¢ | go le on the value, operations, and profitability of those entities in which a Debtor holds, or two or
more Debtors collectively hold, a subStantial or controlling interest (a “Controlled Non-Debtor Entity”), as required by Bankruptcy Rule 2015.3.
For purposes of this form, “Debtor” shall include the estate of such Debtor.

[Name of Debtor] holds a substantial or controlling interest in the following entities:
Name of Controlled Non-Debtor Entity Interest of the Debtor Tab #

Foaawsic AM Poy Nes, Lue (oo7o

 

 

This Periodic Report contains separate reports (Entity Reports) on the value, operations, and profitability of each Controlled Non-Debtor Entity.
Each Entity Report consists of five exhibits.

Exhibit A contains the most recently available: balance sheet, statement of income (/oss), statement of cash flows, and a statement
of changes in shareholders’ or partners’ equity (deficit) for the period covered by the Entity Report, along with summarized footnotes.

Exhibit B describes the Controlled Non-Debtor Entity’s business operations.

Exhibit C describes claims between the Controlled Non-Debtor Entity and any other Controlled Non-Debtor Entity.

Exhibit D describes how federal, state or local taxes, and any tax attributes, refunds, or other benefits, have been allocated between
or among the Controlled Non-Debtor Entity and any Debtor or any other Controlled Non-Debtor Entity and includes a copy of each
tax sharing or tax allocation agreement to which the Controlled Non-Debtor Entity is a party with any other Controlled Non-Debtor
Entity.

Exhibit E describes any payment, by the Controlled Non-Debtor Entity, of any claims, administrative expenses or professional fees
that have been or could be asserted against any Debtor, or the incurrence of any obligation to make such payments, together with
the reason for the entity's payment thereof or incurrence of any obligation with respect thereto.

This Periodic Report must be signed by a representative of the trustee or debtor in possession.

Official Form 426 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 21-10205 Doci00 Filed 08/11/21 Page 2ofi1

Debtor Name: John McDonnell McPherson Case number 21-10205
The undersigned, having reviewed the Entity Reports fer each Controlled Non-Debtor Entity, and being familiar with the Debtor’s
financial affairs, verifies under the penalty of perjury that to the best of his or her knowledge, (i) this Periodic Report and the
attached Entity Reports are complete, accurate, and truthful to the best of his or her knowledge, and (ii) the Debtor did not cause the
creation of any entity with actual deliberate intent to evade the requirements of Bank"ntcy Rule 2015.3

 

 

 

 

 

 

 

 

 

For non-individual X
Debtors: Signature of Authorized Individual
Printed name of Authorized Individual
Date
MM/ DD / YYYY
For individual Debtors: X 7 ) mec— xX
ighature of Debtor 1 Signature of Debtor 2
Jot Us fit) X
Printed name of Debtor 1 Printed name of Debtor 2
Dae SPBDY Lozi Date
MM/ DD / YYYY MM/ DD / YYYY
Official Form 426 Periodic Report About Controlled Non-Debtor Entities' Value, Operations, and Profitability page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 21-10205 Doci00 Filed 08/11/21 Page3of11

Debwr Name: John McDonnell McPrersua Case number 21-10205

GES Exhibit A: Financial Statements for [Name of Controlled Non-Debtor Entity]

FonewSic AWA} NOS, CLG

Official Form 426 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 21-10205 Doci00 Filed 08/11/21 Page4ofi1

Debtor Name: John McDonnell McPherson Case number 21-10205

(ER Exhibit A-1: Balance Sheet for [Name of Controlled Non-Debtor Entity] as of [date]

[Provide a balance sheet dated as of the end of the m...t recent 3-month period of the current fiscal year
and as of the end of the preceding fiscal year.

Describe the source of this information. ] Com ere WIS  WEUEL AL VE_

*

[x seqjs ro)
—
&

[. rave) Nes Lon

4 O
/ Oi ee

Official Form 426 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com : Best Case Bankruptcy
Case 21-10205 Doci00 Filed 08/11/21 Page5of11

Debtor Name: John McLonnell McPherson Case sarnber 21-10205

 

Se Exhibit A-2: Statement of Income (Loss) for [Name of Controlled Non-Debtor Entity] for period ending [date]
[Provic - a statement of income (loss) for the following periods:
(1) For the initial report:
a. the period between the end of the preceding fiscal year and the end of the most recent 3-month
period of the current fiscal year; and

b. the prior fiscal year.

(ii) For subsequent reports, since the closing date of the last report.

Describe the source of this information. ] Cowl aH wh bee Aner

Official Form 426 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability - -page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 21-10205 Doci00 Filed 08/11/21 Page6ofi1

Debtor Name: John McDonnell McPherson Case number 21-10205

HE Exhibit a-3: statement of Cash Flows for [Name of Controlled Non-Debtor Entity] for period ending [date]
[Provide a statement of changes in cash position for the fol..wing periods:
(i) For the initial report:
a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period
of the current fiscal year; and
b. the prior fiscal year.

(ii) For subsequent reports, since the closing date of the last report.

Describe the source of this information.]

Comin, WM) rev AEWA
Gonetu of Craw TO

Vyas of CNA 7 O

ao
Wer cert = far
becewwin onayy (drm a

Appr Crath rnc

Official Form 426 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability / page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 21-10205 Doci00 Filed 08/11/21 Page 7 ofi1

Debtor Name: John kicDe nell McPherson Case n_-nber 21-10205

Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for [Name of Controlled Non-Debtor Entity]
for period ending [date]

[Provide = statement of changes in shareholders’/partners equity (deficit) for the following per.-ds:
(i) For the initial report:
a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period
of the current fiscal year; and
b. the prior fiscal year.
(ii) For subsequent reports, since the closing date of the last report.

Describe the source of this information.]

NA

Official Form 426 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 21-10205 Doci00 Filed 08/11/21 Page 8ofi11

Debtor Name: John McDonn:z !l McPherson Case numb-r 21-10205

ae] Exhibit B: Description of Operations for [Name of Controlled Non-Debtor Entity]

 

[Describe the nature and extent of the Deb-- »’s interest in the Controlled Non-Debtor Entity.

Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on
the entity’s dominant business segments.

Describe the source of this information.] (so >tweny vung NEEL Kee

Official Form 426 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 21-10205 Doci00 Filed 08/11/21 Page9ofi1

Debtc. lane: John McDonnell McPherson Case number 21-10205

eee Exhibit C: Description of Intercompany Claims

 

[List and describe the Controlled Non-Debtor tntity’s claims against any othe! -“ontrolled Non-Debtor Entity,
together with the basis for such claims and whether each claim is contingent, unliquidated or disputed.

Describe the source of this information.]

N/A

Official Form 426 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 21-10205 Doci100 Filed 08/11/21 Page 10 of 11

Debtor Nan.2: John McDonnell McPhersun Case number 21-10205

[eee] Exhibit D: Allocation of Tax Liabilities and Assets

 

[Describe how income, loss—-, tax payments, tax refunds, or other tax attributes relating to federal, state, or loce-
taxes have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controllea
Non-Debtor Entities.

Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other
Controlled Non-Debtor Entity.

Describe the source of this information.]

Mis

Official Form 426 Periodic Report About Controlled Non-Debtor Entities' Value, Operations, and Profitability ; ~ page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 21-10205 Doc1i00 Filed 08/11/21 Page 11 of11

Debtor Name: John McDonnell McPherson Case number 21-10205

Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees otherwise
payable by a Debtor

 

[Describe any payment made, or obligations incurred (or claim: purchased), by the Controlled Non-Debtor Entity
in connection with any claims, administrative expenses, or professional fees that have been or could be asserted
against any Debtor.

Describe the source of this information.]

N/R

Official Form 426 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability . » page 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com : Best Case Bankruptcy
